Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant correctly pointed out that the Office Action dated June 9, 2022 did not list claims 14-16, 18, and 20 in the rejection header in paragraph 12.  Paragraph 12 should have read “Claims 7, 14-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Square Off as evidenced by Irving and What’s Inside in view of Jones et al., US 4,398,720 (hereinafter Jones).”  Although the rejection header did not list claims 14-16, 18, and 20, claims 14-16, 18, and 20 were rejected on pages 9-12 of the Office Action.  

Reasons for Allowance
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:  the closest prior art of record includes Square Off as evidenced by “AI-enabled chess set moves virtual opponents on a real board” by Michael Irving (hereinafter Irving) and “What’s Inside a Magic Chess Board?” (hereinafter “What’s Inside”); Lin, US 7,780,513 B2 (hereinafter Lin); and Jones et al., US 4,398,720 (hereinafter Jones).
Square Off discloses a physical chess board that can move pieces around on its own, driven by either an AI system or the moves of an online human player using an app or their own board (Square Off as evidenced by Irving [p. 2]).  Square Off uses a two-axis robotic arm, with a magnetic head attached to it that allows the system to make its moves by grabbing a piece from below and dragging it to the desired square (Square Off as evidenced by Irving [p. 2]).  
Lin teaches a board game system that comprises a touch screen, a computing device and a robot arm (Lin [Abstract]).  The computing device comprises a processor and a memory (Lin [Abstract]).  At least one type of board game program is stored in the memory so that the processor can execute the board game program present a corresponding board game interface on the touch screen (Lin [Abstract]).  The robot arm controlled by the computing device can touch the touch screen and play the board game with a user (Lin [Abstract]).  Lin teaches wherein the board game program is designed to be able to calculate to next move for the computer as an opponent (Lin [C3:42-51]).  For example, the program will calculate which piece needs to be moved and how to move that piece; afterwards, the desired position is converted to a target position for the robot arm (typically, a corresponding coordinate on the touch screen is obtained, which converts to different angles for the motors in the robot arm) (Lin [C3:42-51]).  Although the game in Lin is played differently, the robot arm in Lin must also move to the appropriate space on the game board.  
There are different ways to locate a robot arm over a game space.  Jones teaches a computer robot arm chess game assembly with a chess board, magnetized chess pieces, auxiliary parking locations for the chess pieces, and an articulated radially moving robot arm (Jones [Abstract]).  The robot arm can perform all the functions of an opponent including setting up the chess board, captures, promotions, castling, etc. (Jones [Abstract]).  
The prior art, alone or in combination, absent hindsight, does not fairly teach or suggest, at least, a drive system that includes:  a first actuator; a base that houses the first actuator; a robotic arm that includes a first link and a second link, wherein the first link is rotatably attached to the base, and wherein the second link is rotatably attached to the first link; and a second actuator attached to the first link; wherein the first actuator and the second actuator are configured to control movement of the first link and the second link, respectively, such that the first link is circularly rotatable with respect to the base, and the second link is circularly rotatable with respect to the first link a drive system that includes a base that houses the first actuator, wherein:  the robotic arm includes a first link and a second link, wherein the first link is rotatably attached to the base, and wherein the second link is rotatably attached to the first link; the second actuator is attached to the first link; and the first actuator and the second actuator control movements of the first link and the second link, respectively, such that the first link is circularly rotatable with respect to the base, and the second link is circularly rotatable with respect to the first link.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147. The examiner can normally be reached M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WERNER G GARNER/Primary Examiner, Art Unit 3715